DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is based on the agreement reached by both parties during the telephonic interview with Applicant's representative, Attorney Bing Ai (Reg. No. 43,312) on July 25, 2022.

Claims 1-20 are presented for prosecution and 1-14 and 16-19 are allowed via the following Examiner’s Amendment.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Bing Ai (Reg. No. 43,312) on July 25, 2022.

The application has been amended as follows:
IN THE CLAIMS:
Please cancel claims 15 and 20 and amend claims 1, 2, 14, and 16-19 as follows:

1. (Currently Amended) A memory controller for controlling a plurality of memory devices, comprising: 
	a command processor configured to generate a flush command based on a flush request from a host and determine, among write data stored in a buffer, flush data chunks to be written to one or more of the plurality of memory devices based on the flush command; 
	a write operation controller configured to control the plurality of memory devices to perform a first program operation [[of]] to write the flush data chunks to the plurality of memory devices in response to the flush command while program operations for previously queued flush commands that are input earlier than the flush command are performed, and to provide commands for a second program operation [[of]] to write data corresponding to a write request that is input later than the flush request, regardless of whether a response to the flush command has been provided to the host; and 
	a flush response controller configured to, in response to an operation complete signal of the first program operation from the write operation controller, hold off on providing the response to the flush command to the host until responses to the previously queued flush commands are provided to the host, and to provide the response to the flush command to the host after the responses to the previously queued flush commands are provided to the host.  

2. (Currently Amended) The memory controller according to claim 1, wherein the command processor comprises a command information storage configured to store flush command information and information about 

14. (Currently Amended) A method of operating a memory controller for controlling a plurality of memory devices, the method comprising: 
	generating a flush command based on a flush request from a host; 
	determining, among write data stored in a buffer, flush data chunks to be written to the plurality of memory devices based on the flush command; 
	controlling the plurality of memory devices to perform a first program operation to write the flush data chunks to the plurality of memory devices in response to the flush command while program operations for previously queued flush commands that are input earlier than the flush command are performed, and to provide commands for a second program operation to write data corresponding to a write request that is input later than the flush request, regardless of whether a response to the flush command has been provided to the host; and 
	in response to an operation complete signal of the first program operation, holding off on providing [[a]]the response to the flush command to the host until responses to the previously queued flush commands are provided to the host, and to provide the response to the flush command to the host after the responses to the previously queued flush commands are provided to the host.  157274410.3


15. (Canceled)
16. (Currently Amended) The method according to claim [[15]]14, wherein the memory controller controls the plurality of memory devices to perform the first program operation and the second program operation using an interleaving scheme.

17. (Currently Amended) The method according to claim [[15]]14, wherein the flush request is a request for writing, to the plurality of memory devices, data corresponding to a write command that is input earlier than the flush request, and wherein the method further comprises providing the response to the flush command to the host after the responses to the previously queued flush commands are provided to the host.
18. (Currently Amended) The method according to claim [[15]]14, further comprising checking whether the first program operation has been completed whenever a new flush request is input from the host, before providing the response to the flush command to the host.

19. (Currently Amended) A method of performing program operations on a plurality of memory devices, the method comprising: 
	generating a flush command based on receiving, from a host, a flush request  and determining, among write data stored in a buffer, flush data chunks to be written to the plurality of memory devices based on the flush command; 
	controlling the plurality of memory devices to perform [[performing]] a first program operation to write the flush data chunks to the plurality of memory devices in response to the flush command , and to provide commands for a second program operation to write data corresponding to a write request that is input later than the flush request, regardless of whether a response to the flush command has been provided to the host; 
	looking up, from a flush information storage, the previously queued flush commands and a status of the previously queued flush commands; 
	in response to an operation complete signal of the first program operation, holding off on sending [[a]]the response to the flush command to the host until responses to the previously queued flush commands are provided to the host; and 	sending the response to the flush command to the host after the responses to the previously queued flush commands are provided to the host.  

20. (Canceled)

END OF AMENDMENT

Allowable Subject Matter
6.	The following is Examiner’s statement of reasons for allowance: 
	The prior art of record teaches the general concepts of flush command optimization (see Oshinsky et al. 20180060232), concurrent I/O operations (see Bassov et al. 20190324687), and parallel flushing (see Busch et al. 8725951).  
However, based on Applicant’s remarks and further search, Examiner has concluded that the specific claim limitations “a first program operation to write the flush data chunks to the plurality of memory devices in response to the flush command while program operations for previously queued flush commands that are input earlier than the flush command are performed, and to provide commands for a second program operation to write data corresponding to a write request that is input later than the flush request, regardless of whether a response to the flush command has been provided to the host...in response to an operation complete signal of the first program operation... hold off on providing the response to the flush command to the host until responses to the previously queued flush commands are provided to the host, and to provide the response to the flush command to the host after the responses to the previously queued flush commands are provided to the host,” as recited in independent claim 1, with similar limitations recited in independent claims 14 and 19, in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  
	Claims 1, 14, and 19 are therefore allowed.  All dependent claims are also allowed due to their respective dependence on allowable independent claims 1, 14, and 19.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194